Dear Chief Cazes:
This office is in receipt of your opinion request concerning the employment and compensation of an executive secretary serving the Chief of Police of the city of Plaquemine. Specifically you ask us to consider the following:
     (1) Does the Chief of Police of Plaquemine, a city governed by a Special Legislative Charter, have the authority to appoint an executive secretary?
This specific inquiry is answered by Attorney General Opinion 93-53. In the opinion, this office concluded that the Board of Selectmen of the City of Plaquemine have the authority to appoint officers and city employees. We based this conclusion on the incorporation charter for the City of Plaquemine, which is found in Act 109 of 1878. The incorporation charter has not been amended by legislative act since Attorney General Opinion 93-53 was released. Absent an ordinance that has been adopted to the contrary, the Board of Selectmen would continue to have sole authority to appoint an executive secretary.
Your second, third, and fourth questions, quoted below are interrelated and responded to summarily by reference to the Charter. You ask:
     (2) If the position and salary of the executive secretary for the Chief of Police has been established by ordinance by the Board of Selectmen, should the secretary receive this salary?
     (3) Can the Board of Selectmen fix the salary of the executive secretary at an hourly rate?
     (4) Can a part time employee be paid the same hourly rate as a full time employee if the part time employee is performing the same duties as the full time employee?
The authority to fix the salary of an employee or an officer of the city of Plaquemine is vested with the Board of Selectmen. The pertinent section of the Special Legislative Charter, Section 13, states:
     "Seventh. To fix the amount of the bond to be given the town officers from whom bonds are or may be required;to fix the salaries or compensation of all officers elected or of persons employed by them;" (Emphasis added)
As previously stated, the Board of Selectmen are given the power to employ and fix the salary of city employees. They could therefore change by ordinance the salary of the executive secretary, as they are given the authority to fix the compensation of the employees of the Chief of Police. The Board of Selectmen could likewise fix the compensation for part time and full time employees at an amount they so choose, as they are given authority to fix salaries of city employees by the Charter.
The sole authority regarding the hiring and fixing of salaries of employees of the City of Plaquemine is vested in the Board of Selectmen by the Charter. We enclose for your further reference and information Attorney General Opinion 93-53.
We hope the foregoing sufficiently answers your questions. If this office may be of any further assistance to you, please contact us.
Sincerely,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
BY: _______________________________________
                                  KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: August 2, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL